Citation Nr: 1508654	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar affective disorder.

3.  Entitlement to service connection for dementia.    


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In August 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing has been associated with the record.  

The issues of entitlement to service connection for an acquired psychiatric disorder and dementia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his August 2013 Board videoconference hearing, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for a right ankle disability.

2.  A December 1991 rating decision denied entitlement to service connection for bipolar affective disorder; the Veteran withdrew the issue from appellate consideration in April 1992, and no new and material evidence was submitted within the appeal period.

3.  A June 2001 rating decision declined to reopen the Veteran's claim of entitlement to service connection for bipolar affective disorder; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

4.  Evidence received since the time of the final June 2001 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The December 1991 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1991); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  The June 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the claimant of information and evidence necessary to substantiate the claim and redefined VA's duty to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Withdrawn Claim

Under 38 U.S.C.A. § 7105 (2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

At his August 2013 Board videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wanted to withdraw his appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability.  The Veteran's withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As such, there remain no allegations of error of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


III.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the claimant's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability [was] due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the claimant is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.

A preexisting injury or disease will be considered to have been aggravated where there is an increase in severity during service unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preserves disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2014).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).

In this case, the Veteran did not submit any new and material evidence within the year following the December 1991 rating decision.  Although he filed a timely notice of disagreement to that decision, he later withdrew the claim in correspondence dated in April 1992.  Therefore, the December 1991 rating decision is final.  38 U.S.C.A. §§ 4005(c), 7105(c); 38 C.F.R. §§ 3.104, 19.129, 19.192, 20.302, 20.1103; currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  3.104, 20.302, 20.1103.

Similarly, the Veteran did not submit any new and material evidence within the year following the June 2001 rating decision, nor did he file a timely appeal to that decision.  Therefore, the June 2001 rating decision is final.  38 U.S.C.A. §§ 4005(c), 7105(c); 38 C.F.R. §§ 3.104, 19.129, 19.192, 20.302, 20.1103; currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  3.104, 20.302, 20.1103.

Although the June 2010 rating decision on appeal declined to reopen the claim because it found the evidence received was not new and material, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the June 2001 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder should be reopened and readjudicated on a de novo basis.  

In the initial December 1991 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bipolar affective disorder and notified the Veteran of the decision in the same month.  The evidence of record at the time of the December 1991 rating decision included the Veteran's service records.  Although a psychiatric disability was not noted upon the Veteran's induction into service in December 1988, he was diagnosed as having manic bipolar affective disorder in June 1989.  In addition, a Medical Board Certificate dated in August 1989 and signed by the Veteran indicated that he had been found unfit for further naval service by reason of bipolar affective disorder, which had existed prior to service and had not been aggravated by service.  

The basis of the December 1991 RO denial was that the disability preexisted service and was not aggravated during service.  The June 200l rating decision found that new and material evidence had not been submitted since the December 1991 rating decision to reopen the claim.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the June 2001 rating decision that addresses this basis.

Evidence received since the June 2001 rating decision includes private treatment records, a lay statement from the Veteran's stepmother, and the Veteran's own hearing testimony.  Significantly, in her February 2010 correspondence, the Veteran's stepmother indicated that the Veteran was never treated by a psychiatrist, was never prescribed medication nor hospitalized for mental or emotional reasons, and was never diagnosed with a mental illness or emotional disorder, prior to his enlistment in the U. S. Navy in December 1988. 

Similarly, the Veteran testified in August 2013 that he unknowingly signed the August 1989 Medical Board Certificate which indicated that his bipolar affective disorder had existed prior to service and had not been aggravated by service.  To the contrary, the Veteran denied any psychiatric treatment prior to his enlistment in the U. S. Navy.  The Veteran reported that, when his father died suddenly in 1981, he saw a psychologist for grief counseling at that time for a period of approximately 3 months, but was never prescribed any medications or diagnosed with any psychiatric disorders.  The Veteran further testified that he did not receive psychiatric treatment until he was in the military, and received such treatment continuously thereafter.  

This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  Specifically, assuming the evidence to be true, it suggests that the Veteran's diagnosed bipolar affective disorder did not preexist his period of active duty service, which was the basis of the prior final denial.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.



ORDER

The withdrawn appeal as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability is dismissed.

New and material evidence having been received, the claim of entitlement to service connection an acquired psychiatric disorder is reopened.


REMAND

Having determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been received, the Board finds that this issue must be remanded for additional development.  In addition, the Veteran also seeks entitlement to service connection for an dementia.
  
The Board reiterates that a psychiatric disability was not noted upon the Veteran's induction into service in December 1988.  To the contrary, the Veteran indicated on his December 1988 Report of Medical History that he never experienced frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  Similarly, his December 1988 Report of Medical Examination upon induction expressly noted that he was psychiatrically within normal limits, with no noted personality deviation.  

The Veteran was diagnosed as having manic bipolar affective disorder in June 1989, approximately seven months into his period of active duty.  The Medical Board Certificate dated in August 1989 and signed by the Veteran indicated that he had been found unfit for further naval service by reason of bipolar affective disorder, which had existed prior to service and had not been aggravated by service.  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be." Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  Here, however, in light of the correspondence received from the Veteran's stepmother and the Veteran's own testimony regarding his lack of psychiatric diagnoses prior to enlistment in the military, the Board finds that the August 1989 Medical Board Certificate does not constitute evidence strong enough to rebut the he presumption of soundness upon entry into service.  

The Board emphasizes that the Veteran was not provided a VA examination with respect to his claim for entitlement to service connection for an acquired psychiatric disorder.  Generally, the evidence of record must "indicate" that a current disorder "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  As such, the Board finds that the Veteran should be provided with an appropriate VA examination to determine the likely etiology of any diagnosed psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include bipolar affective disorder, and the nature and etiology of any dementia.  The claims file should be made available to the examiner in conjunction with the examination.  The examiner should address following questions:

a) The examiner is asked to determine whether the Veteran has an acquired psychiatric disability and/or dementia.  If such disability is diagnosed, then the examiner is requested to offer an opinion as to whether any acquired psychiatric disability, and/or dementia, clearly and unmistakably (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50/50 degree of probability) preexisted the Veteran's entrance into service in December 1988; if so, identify such clear and unmistakable evidence or medical principle that makes it so.  

b).  If the examiner answers the first question in the affirmative, then the examiner should determine whether any such psychiatric disorder and/or dementia clearly and unmistakably did not increase in severity (beyond natural progression) during service.  Again, the examiner should identify such clear and unmistakable evidence or medical principle that makes it so.  The examiner is further instructed that the law requires in this situation that VA must rely upon affirmative evidence that proves there was no aggravation, not the insufficiency of the evidence.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

c).  If the examiner concludes that a psychiatric disorder, and/or dementia, did not clearly and unmistakably preexist entry into service, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a psychiatric disability, and/or dementia, began in service or is causally and etiologically related to service, to specifically include the Veteran's lay statements of the onset and continuity of symptoms, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

The examiner is asked to discuss the lay evidence from the Veteran and his stepmother that he did not have any psychiatric treatment and/or diagnoses prior to entering service.  A complete rationale must be provided for any opinion offered.  

2. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).  

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


